Title: James Lovell to Abigail Adams, 9 October 1781
From: Lovell, James
To: Adams, Abigail


     
      Philada. Octr. 9th 1781
     
     Yesterday’s Post brought me your Favour of Sepr. 26th. Your dear Boy Charles should most certainly have had half of the Bed of one of his Father’s devoted Friends here, if the Winds had so directed the Ship’s Course in which he is a Passenger; but I am told she is arrived at Falmouth in Casco Bay. I wish you an happy Meeting with him. I shall be rejoyced to find that the Voyage has been beneficial to his Constitution.
     I have already given you the dates of Mr. A’s Letters which came by Newman: viz. May 16. July 11. 14. 15. Aug. 3d. In the 1st he says
     “This Country is indeed in a melancholy Situation — sunk in Ease, devoted to the Pursuits of Gain, over-shadowed on all sides by more powerful Neighbours, unanimated by a Love of military Glory or any aspiring spirit, feeling little Enthusiasm for the Public, terrified at the Loss of an old Friend and equally terrified at the Prospect of being obliged to form Connexions with a new one, encumbered with a complicated and perplexed Constitution, divided among themselves in Interest and Sentiment, they seem afraid of every Thing. Success on the Part of France, Spain, and especially of America raises their Spirits and advances the Good Cause some what; but Reverses seem to sink them much more.” He adds “The War has occasioned such a Stagnation of Business and thrown such Numbers of People out of Employment that I think it is impossible Things should remain long in the present insipid state. One System or another will be pursued. One Party or another will prevail; much will depend on the Events of the War. We have one Security, and I fear but one; and that is the domineering Character of the English who will make Peace with the Republic upon no other Terms than her joining them against all their Enemies in the War; and This, I think, it is impossible she ever should do.”
     It is to be hoped that the Events of this Campaign will be such as to influence Holland and even Britain to do us Justice. There has been a most severe Engagement on the 8th. of Sepr. in South Carolina. I think I shall be able to send a printed account to Boston by the Bearer of this. It has been spoken of, here for some days; and this Evening Gen. Green’s Thanks to his Army are brought to Philada. by a Gentleman of good Character. It is said the Enemy are Sufferers to the Amount of 1100 and our Army to 500. These Numbers being for killed, wounded and missing.—In Virginia Things are proceeding surely and faster than we had a Right to expect.
     I have been chagrined about your Goods the last Week. I hoped to send them by two different Opportunities being promised a Chance. I weighed them and bound the heaviest with Iron Hoops ready for loading, but the Waggoners could not take the Charge. I cannot without great Trouble and Injury to the Chest take out the white BroadCloth. I will double my Diligence to send the Whole.
     Your Attentions to Mrs. Lovell prejudice me so much in your Favour that I can let you call me “queer” or any Thing else that hits your Fancy, provided always that you do not call or even think me deceitful when I profess myself with affectionate Respect Madam your Friend & humble Servant,
     
      JL
     
     
      Perhaps after my Profession of Respect it will be incongruous to hint that you also Madam are a “queer Being.” I verily believe you would be willing to hear any one call your best Friend, “old Darby,” rather than to hear it said he appears lively as Chesterfield. You talk of your Philosopher and his Dame. Why, Nothing was farther from my Intention than your sprightly Husband when I wrote of your Philosopher. No, No, he is too modern to be adduced in the Reasoning I sent you. It was your “Antient,” Ma’am, that had been held up to me as a Pattern, That Wiseacre, who, “had he lived in the House or Family” &c. &c.
      Take the Song of Darby and Joan in Hand and stand before your looking Glass to find the Resemblance;—a pretty Dame Adams indeed!
      You “did not misapply Cornelia for Portia.” But, you did, most assuredly. “There was no Fiction in the Story.” “The Dialogue really existed as related.” I supposed so; and therefore all the little malicious Things I have written were intended for Cornelia and not for Portia.
     
    